DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on November 05, 2021 has been entered and considered and an action on the merits follows.

Drawings
The proposed drawing correction filed on November 05, 2021 has been acknowledged and approved. The drawing correction sufficiently overcomes the drawing objections noted in the previous Office action.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Loic (EP 0 238 386 A1). 
Regarding claim 1, Loic discloses a bale chamber (4) for an agricultural baler (1), comprising:
a plurality of rolls (11);
a plurality of belts (9) wrapped around the rolls;
a movable serpentine arm (13 or 14) in contact (see fig. 1) with the belts (9) and configured to move responsively to lifting of the serpentine arm by at least any one of the belts (i.e. as a bale forms bigger and bigger in the bale chamber, the belts (9) lift the arm); and
a plurality of tensioning arms (37), each of the tensioning arms (37) being forced against a respective one (9) of the belts (fig. 1) and independently (i.e. one arm for its respective belt) movable relative to the other tensioning arms (figs. 1-2) , each tensioning arm being configured to move against and reduce slack in its respective belt as the serpentine arm moves out of contact with its respective belt (see figure 1, the tensioning arms (41) applies a pressure roller 
Regarding claim 2, the bale chamber of claim 1, wherein at least one (37) of the tensioning arms is forced against its respective belt by a respective tensioning assembly (fig. 2), the respective tensioning assembly comprising a tensioning roll (42) and a tensioner (44) coupled to the tensioning arm and the tensioning roll.
Regarding claim 3, the bale chamber of claim 2, wherein the respective tensioning assembly comprises a spring (44) coupled (indirectly) to the tensioning roll (42) (fig. 1).
Regarding claim 4, the bale chamber of claim 1, wherein the serpentine arm (14) is configured to move rearwardly when lifted by at least one of the belts (see figure 1, as the arm (14) pivots upward about a rotation axis (16) by the lifting of the belt, an end (at the connection to the spring 17) of the arm moves toward the right of the baler in fig. 1, which is toward the rear of the baler, and thus, it moves rearwardly) and the tensioning arms (37) are disposed in front of the serpentine arm (14) [note that the claim does not define any component of the baler as a front, the Examiner defines a front by looking at the baler from the right side of the baler, and thus the tensioning arms are in front of the serpentine arm by looking at the baler from the right side of the baler].
Regarding claim 5, the bale chamber of claim 1, wherein the serpentine arm is pivotable (at 15 or 16) and configured to pivot responsively to lifting by at least one of the belts (fig. 1).
Regarding claim 6, the bale chamber of claim 1, wherein the serpentine arm comprises a plurality of serpentine rolls (12) in contact with the belts (see fig. 1). 

Regarding claim 8, the bale chamber of claim 1, wherein a number of tensioning arms is equal to a number of belts (see fig. 1).
Regarding claim 9, Loic discloses an agricultural baler, comprising:
a chassis (fig. 1); 
a pickup (28) comprising a plurality of tines (30) and configured to pick up crop material from a field (see fig. 1); and
a bale chamber (4) carried by the chassis and configured to receive crop material from the pickup (fig. 1), the bale chamber comprising:
a plurality of rolls (11); 
a plurality of belts (9) wrapped around the rolls (fig. 1);
a movable serpentine arm (13 or 14) in contact with the belts and configured to move responsively to lifting of the serpentine arm by any one of the belts (see claim 1 above); and 
a plurality of tensioning arms (37), each of the tensioning arms being forced against a respective one of the belts and independently movable relative to the other tensioning arms (figs. 1-2), each tensioning arm being configured to move against and reduce slack in its respective belt as the serpentine arm moves out of contact with its respective belt (see the rejection of claim 1 above).

Regarding claim 11, the baler of claim 10, wherein the respective tensioning assembly comprises a spring coupled to the tensioning roll (see the rejection of claim 3 above). 
Regarding claim 12, the bale chamber of claim 9, wherein the serpentine arm (14) is configured to move rearwardly when lifted by at least one of the belts (see figure 1, as the arm (14) pivots upward about a rotation axis (16) by the lifting of the belt, an end (at the connection to the spring 17) of the arm moves toward the right of the baler in fig. 1, which is toward the rear of the baler, and thus, it moves rearwardly) and the tensioning arms (37) are disposed in front of the serpentine arm (14) [note that the claim does not define any component of the baler as a front, the Examiner defines a front by looking at the baler from the right side of the baler, and thus the tensioning arms are in front of the serpentine arm by looking at the baler from the right side of the baler].
Regarding claim 13, the baler of claim 9, wherein the serpentine arm is pivotable and configured to pivot responsively to lifting by at least one of the belts (see the rejection of claim 5 above).
Regarding claim 14, the baler of claim 9, wherein the serpentine arm comprises a plurality of serpentine rolls in contact with the belts (see the rejection of claim 6 above).

Regarding claim 16, the baler of claim 9, wherein a number of tensioning arms is equal to a number of belts (see the rejection of claim 8 above).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T NGUYEN whose telephone number is (571)272-4520. The examiner can normally be reached Mon-Fri 8:30am-6pm - second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM EISEMAN can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JIMMY T. NGUYEN
Primary Examiner
Art Unit 3725



/JIMMY T NGUYEN/Primary Examiner, Art Unit 3725                                                                                                                                                                                                        January 26, 2022